The Court,
however, waived going into the irregularity of the attachment; but took it upon the first ground, and were clearly of opinion, that the proceedings ought to be *362quashed; because, the clause in the county court act, ob« viously related to those only who were in the act of remo- . J J ving, or who concealed themselves ; and did not extend to those who had notoriously left the state previous to the issuing of the attachment; and that the very intention of this clause was to give the party speedy relief, where the defendant -was going off and had not time for obtaining the ordinary process of law. That this power was a deviation from the common law, and in derogation of the powers vested in the court of common pleas, given to a single jus» tice of the peace. And that in cases where new and ex», traordinary powers are given to justices of the peace, they shall be strictly construed to be applicable only to the cases specially mentioned.